

July 1, 2012




David L. Messenger




Re: Consulting Agreement


Dear Dave:


As we have discussed, we are interested in retaining your services to assist
UDR, Inc. (the “Company”) with accounting and finance activities.
This Consulting Agreement (“Agreement”) sets forth the terms of our agreement
concerning your engagement with the Company.
1.
Services. You will report to Warren L. Troupe, Senior Executive Vice President,
and perform the following services (collectively the “Services”):



(a)
Oversee the accounting and finance activities as designated by Warren L. Troupe.
Such activities will include, but not be limited to:

(i)
accounting matters;

(ii)
modeling; and

(iii)
tax.

(b)
Such other matters as may be requested by Warren L. Troupe during the Term.

2.
Term and Termination. The term of this Agreement shall commence on July 1, 2012
(the “Effective Date”) and continue until June 30, 2013 (the “Term”). This
Agreement may be terminated with or without cause by you or the Company at any
time upon written notice and without liability or continuing obligation to you
or the Company (except for any compensation earned and expenses incurred by you
to the date of termination.)



3.
Fees and Expenses. In connection with the Services and during the Term, the
Company will pay the following compensation:



(a)
Fees. The Company will pay you a monthly fee of $6,250.




--------------------------------------------------------------------------------


(b)
Expenses. In addition to any fees payable to you, the Company will promptly
reimburse you, from time to time upon request, for all reasonably documented
travel and other expenses incurred in performing the Services.

4.    Schedule. You will perform the Services under this Agreement from either
your home or an office to be provided to you by the Company at the Company’s
office at Shea Center Drive. You shall be available to perform the Services at
the office or at such other places and times as mutually agreed with Warren L.
Troupe.
5.    Consultation. In performing services under this Agreement, you will
consult and coordinate with Warren L. Troupe, and/or such other person(s) as may
be assigned by Warren L. Troupe.
6.    Independent Contractor Status.
(a)
Your status shall at all times be that of an independent contractor. Under no
circumstances shall you be considered an employee of the Company.

(b)
You shall be solely responsible for determining the means, manner and methods by
which you will perform your obligations under this Agreement.

(c)
The Company will provide no training to you.

(d)
The Company shall not provide or reimburse you for any tools, equipment or other
materials, nor shall the Company provide or reimburse you for any labor costs.

(e)
The Company shall have no control or supervision over your working hours or work
schedule.

(f)
The Company will not provide unemployment insurance or workers’ compensation
insurance for you. You are not entitled to unemployment insurance benefits or
workers’ compensation benefits under this Agreement and/or any other benefits
customarily provided to employees.

(g)
You are obligated to pay federal and state income taxes on any monies paid
pursuant to this Agreement. The Company will not withhold from your compensation
any amounts of taxes of any kind. You agree to indemnify the Company for any
claims, costs, losses, fees, penalties, interest or damages suffered or incurred
by the Company due to your failure to pay taxes as required by this Section.




--------------------------------------------------------------------------------


7.    Confidentiality. You shall keep as confidential all non-public information
received from the Company in conjunction with this Agreement, except: (i) as
requested by the Company or its legal counsel; (ii) as required by legal
proceedings or (iii) as reasonably required in the performance of this
Agreement. All obligations as to non-disclosure shall cease as to any part of
such information to the extent that such information is or becomes public other
than as a result of a breach of this provision.
8.    Conflicts. You are not currently aware of any relationship that would
create a conflict of interest with the Company in providing the Services. During
the Term, you will not provide services to any other real estate company which
services may conflict with the Company’s business.
9.    Indemnification. The Company shall indemnify you and hold you harmless
from and against all damages, liabilities, costs, expenses, claims and/or
judgments, including, without limitation, reasonable attorneys' fees and
disbursements (collectively the “Claims”) arising out of or resulting from the
consulting services you provide under this Agreement; provided, however, the
Company’s indemnification obligation under this Section 9, shall not apply to
any Claims that result from or arise out of your gross negligence or willful
misconduct.
10.    General. Your services are not exclusive to the Company and you may
perform the same or similar services for others, as well as engage in other
business activities. This Agreement sets forth the entire agreement between the
parties and no promise, representation or inducement, except as herein set
forth, has been made by either party to this Agreement. No provision or term of
this Agreement may be amended, modified, changed, altered, or waived except by
written document executed by the parties hereto. In the event that any provision
of this Agreement is held by a court of competent jurisdiction to be
unenforceable because it is invalid or in conflict with any law of any relevant
jurisdiction, the validity of the remaining provisions shall not be affected,
and the rights and obligations of the parties shall be construed and enforced as
if the Agreement did not contain the particular provision(s) held to be
unenforceable and the unenforceable provision(s) shall be replaced by mutually
acceptable provision(s) which, being valid, legal and enforceable, come closest
to the intention of the parties underlying the invalid or unenforceable
provision. This Agreement, and the obligations set forth herein, shall be
binding on any and all successors and permitted assigns of the parties,
including, without limitation, any corporation or other entity with or into
which you or the Company is merged or consolidated, provided that neither party
shall be permitted to assign this Agreement, in whole or in part, to any third
party without the prior written consent of the other party. This Agreement shall
be interpreted and enforced in accordance with the laws of the State of Colorado
applicable to contracts made and to be performed entirely therein, without
regard to the conflict of laws provisions thereof. This clause shall survive any
termination of this Agreement. Any notice or communication required or permitted
under this Agreement shall be in writing and shall be deemed received (a) on the
date personally delivered, (b) the next day after sending if sent by facsimile
(with electronic confirmation of submission), Federal Express or any other
next-day carrier service, or (c) the third day after mailing via first-class
mail, return receipt requested, to a



--------------------------------------------------------------------------------


party at the address specified in this Agreement or such other address as
designated from time to time.
11.    Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same Agreement. The parties agree that
signatures to this Agreement may be transmitted by facsimile and such signatures
shall be deemed to be originals for all purposes.
We look forward to working with you on this matter. Please confirm that the
foregoing is in accordance with your understanding of our agreement by signing
and returning to me a copy of this Agreement.
Sincerely,
UDR, Inc.
/s/ Warren L. Troupe
Warren L. Troupe
Senior Executive Vice President






Accepted and agreed to as of the
Effective Date:








/s/ David L. Messenger        


David L. Messenger

